UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

i United States, SS
Plaintiff,
-against- SCHEDULING ORDERS
Peter Coates,.
05 Cr. 1073 (AKH)
Defendants.
panne nanan nnn nnn eee Xx

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:
The parties are hereby ordered to appear for a VOSR hearing on Friday, September 18,

2020, at 11:00 a.m., which conference will be held via the following call-in number:

Call-in number: 888-363-4749
Access code: 7518680

To ensure that the hearing proceeds smoothly and to avoid disruption, the Court directs all those calling in
(other than counsel) to mute their telephones.

Finally, no later than Thursday, September 17, 2020, at 12:00 p.m., the parties shall

 

 

jointly submit to the Court (via the email address: HellersteinNYSDChambers@nysd.uscourts.gov) a list

of all counsel expected to appear on the record at the telephonic conference.

SO ORDERED.

Dated: New York, New York Say, 4 Cm
August 25, 2020 AB fa “ ke 7 ‘ :

ALVIN K. HELLERSTEIN, U.S.D.J.

 

 
